Exhibit 10.01

SONIC CORP. NONQUALIFIED DEFERRED COMPENSATION PLAN

PREAMBLE

A. Establishment. Sonic Corp., a Delaware corporation (“Company”), hereby
establishes the Sonic Corp. Nonqualified Deferred Compensation Plan effective
June 1, 2011 (“Plan”).

B. Purpose. The Plan shall provide participating Employees the ability to defer
payment of Compensation. The Plan is also intended to provide the amount of
benefit which could otherwise be earned under the Sonic Corp. Savings and Profit
Sharing Plan, or any successor plan (the “401(k) Plan”), but which cannot be
contributed to the 401(k) Plan due to the limitations imposed by the Code which
limit benefits that may be contributed by such Employee as a “salary deferral
contribution” under Code Section 401(k) and benefits that may be contributed by
the Company as a “matching contribution” under Code Section 401(m) (collectively
referred to as the “IRS Limitations”).

C. ERISA Status. The Plan is intended to qualify for the exemptions provided
under Title I of ERISA for plans that are not tax-qualified and that are
maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees as defined in Section 201(2) of
ERISA.

ARTICLE I

DEFINITIONS

1.1 “Account” shall mean the individual bookkeeping record established by the
Committee showing the monetary value of the interest in this Plan of each
Participant or Beneficiary. Such Account shall not constitute a separate fund of
assets apart from the Company’s general assets. The Participant’s Account will
be divided into a series of “Subaccounts.” Each Plan Year a separate Subaccount
shall be established for each Participant to reflect all amounts contributed on
the Participant’s behalf for such Plan Year and such Subaccount shall be further
divided to reflect Deferral amounts and all Company Contributions contributed on
the Participant’s behalf for the Plan Year. For purposes of this Plan, the term
“Account(s)” shall include the term “Subaccount(s)” if the context so requires,
and the term “Subaccount(s)” shall include the term “Account(s)” if the context
so requires.

1.2 “Affiliate” shall mean a member of a controlled group of corporations as
defined in Code Section 414(b), a group of trades or businesses (whether or not
incorporated) which are under common control as defined in Code Section 414(c),
or an affiliated service group as defined in Code Section 414(m) of which the
Company is a member; and any entity otherwise required to be aggregated with the
Company pursuant to Code Section 414(o) or the regulations issued thereunder;
and any other entity in which the Company has an ownership interest and to which
the Company elects to make participation in this Plan available.

1.3 “Annual Bonus” shall mean the bonus that may be earned by the Participant
for each fiscal year of the Company and which shall be paid immediately
following the close of the fiscal year in which such Annual Bonus is earned.
Such amounts shall be reported on the payroll records of the Participant’s
Employer and designated as the Participant’s Annual Bonus. The Annual Bonus
shall qualify as “fiscal year compensation” under Treasury Regulation
Section 1.409A-2(a)(6).

For illustration purposes only, a Participant may earn an Annual Bonus for the
Company’s fiscal year beginning September 1, 2010 through August 31, 2011. Such
Annual Bonus is expected to be paid within two months after the end of the
fiscal year, but in no event shall the Annual Bonus be paid before August 31,
2011.

 

1



--------------------------------------------------------------------------------

1.4 “Compensation” shall, except as otherwise described in this Section 1.4,
mean the “compensation” (as defined under Section 1.10 of the 401(k) Plan, as
amended) payable to an eligible Employee by the Company. Compensation in excess
of Two Hundred Forty Five Thousand Dollars ($245,000), as adjusted for increases
in the cost of living in accordance with Code Section 401(a)(17), shall be
disregarded, except that any dollar increase in effect on January 1 of any
calendar year shall be effective for the fiscal year beginning with or within
such calendar year. In no event shall any amounts paid under the Company’s long
term cash incentive award program which is earned over a three year performance
period be considered “Compensation” for purposes of this Plan and no Deferral
may be made with respect to such amounts.

1.5 “Beneficiary” shall mean the Beneficiary designated by each Participant in
accordance with Section 11.2.

1.6 “Board” shall mean the Board of Directors of the Company.

1.7 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and the rules and regulations promulgated thereunder.

1.8 “Committee” shall mean the Compensation Committee of the Board.

1.9 “Company” shall mean Sonic Corp. or its successor or successors.

1.10 “Company Contributions” shall mean, collectively, the Matching
Contributions and Profit Sharing Contributions, if any, made to a Participant’s
Company Contribution Account by the Company each Plan Year.

1.11 “Company Contribution Account” shall mean the Subaccount of each
Participant’s Account showing the monetary value of the Participant’s interest
in this Plan which is attributable to Matching Contributions and/or Profit
Sharing Contributions credited pursuant to Sections 3.2 and 3.3, if any. A
separate Company Contribution Subaccount shall be maintained for each Plan Year.

1.12 “Deferral” shall mean the amount deferred by a Participant each Plan Year
from Salary and/or Annual Bonus pursuant to the Deferral Election filed by the
Participant in such Plan Year.

1.13 “Deferral Election” shall mean the irrevocable election filed by a
Participant under Article II of this Plan pursuant to which a portion of his or
her Salary and/or Annual Bonus for this Plan Year is to be deferred in
accordance with the provisions of this Plan. Notwithstanding the preceding, the
Deferral Election shall only be applied to the first Two Hundred Forty Five
Thousand Dollars ($245,000), as adjusted for increases in the cost of living in
accordance with Code Section 401(a)(17), of Compensation, including amounts
attributable to both Salary and Annual Bonus.

1.14 “Disability” shall mean the Participant either (a) as determined by the
Committee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (b) is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under a Company or
Affiliate accident and health plan covering employees of the Participant’s
Employer.

 

2



--------------------------------------------------------------------------------

1.15 “Distribution Election” means the election made by the Participant in
connection with his or her Deferral Election, indicating the chosen form of
payment for benefits payable at Separation from Service, as determined by the
Participant. As described in Article V, this Plan allows a Participant to elect
to take a distribution of benefits under this Plan in either a single lump sum
payment or annual installment payments over a period not to exceed either five
(5) or ten (10) years.

1.16 “Earnings” means the increase or decrease in the Participant’s Account
balance, determined on each Valuation Date, which shall be determined based on
the Investment Funds in which the Participant’s Account balance is deemed to be
invested, as chosen by the Participant.

1.17 “Effective Date” shall generally mean the original effective date of this
Plan, June 1, 2011.

1.18 “Employee” shall mean an individual employed by a member of the Employer
Group.

1.19 “Employer” shall mean the Company or the Affiliate employing the
Participant.

1.20 “Employer Group” shall mean the (i) Company and (ii) any other member of
the group of commonly controlled corporations or other businesses that include
the Company, as determined in accordance with Code Sections 414(b) and (c) and
the Treasury Regulations thereunder, except that in applying Sections
1563(a)(1), (2) and (3) for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.414(c)-2 of the Treasury Regulations.

1.21 “401(k) Plan” shall mean the Sonic Corp. Savings and Profit Sharing Plan.

1.22 “Investment Funds” means one or more of the established funds or indices
that are identified by the Committee as options into which a Participant can
elect to invest such Participant’s Account. These Investment Funds are used
solely to calculate the Earnings that are added (or subtracted, as the case may
be) to each Participant’s Account balance based on the Investment Funds chosen
by the Participant for purposes of investing such Participant’s Account. All
investment of a Participant’s Account shall be a “deemed” investment for
bookkeeping purposes, and it may be that no actual cash amounts are invested in
any Investment Funds. The Committee shall select the various Investment Funds
available to the Participants with respect to this Plan which may include (or be
identical to) the investment options offered under he 401(k) Plan. Investment
Funds may be replaced, new funds may be added, or both, from time to time in the
discretion of the Committee.

1.23 “Matching Contributions” shall mean the amount contributed to the
Participant’s Account as a Matching Contribution pursuant to Section 3.2 hereof.

1.24 “Participant” shall mean an Employee who has been designated by the
Committee as being eligible to participate in this Plan.

 

3



--------------------------------------------------------------------------------

1.25 “Plan” shall mean the Sonic Corp. Nonqualified Deferred Compensation Plan
set forth in this document, as it may be amended from time to time.

1.26 “Plan Year” shall mean the twelve-month period beginning each January 1 and
ending each December 31, provided, that the first Plan Year shall begin June 1,
2011 and end December 31, 2011.

1.27 “Profit Sharing Contributions” shall mean the amount contributed to the
Participant’s Account as a profit sharing contribution pursuant to Section 3.3
hereof.

1.28 “Salary” shall mean the portion of a Participant’s Compensation that is not
attributable to any amounts paid as an Annual Bonus.

1.29 “Separation from Service” shall mean a Participant’s cessation of Employee
status by reason of his or her retirement, death or termination of employment. A
Participant shall be deemed to have terminated employment for such purpose at
such time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such Service). Any
such determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while the Participant is on military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six (6) months or any longer period for which such Participant’s
right to reemployment with one or more members of the Employer Group is provided
either by statute or contract.

1.30 “Specified Employee” shall, for any Plan Year in which any stock of the
Company is publicly traded on an established securities market, mean a “key
employee” (within the meaning of that term under Code Section 416(i)), as
determined by the Committee in accordance with the applicable standards of Code
Section 409A and the Treasury Regulations thereunder and applied on a consistent
basis for all non-qualified deferred compensation plans of the Employer Group
subject to Code Section 409A. The Specified Employees shall be identified on
December 31 of each calendar year and shall have that status for the twelve
(12)-month period beginning on April 1 of the following calendar year.
Determinations by the Committee regarding Specified Employees shall be final and
binding on all affected parties.

1.31 “Termination Date” shall mean the date on which a Participant has a
Separation from Service.

1.32 “Valuation Date” shall mean each business day on which the financial
markets are open for trading activity or such other dates as may be established
by the Committee.

1.33 “Year of Service” shall have the meaning given to such term in the 401(k)
Plan.

 

4



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY

2.1 Eligibility to Participate in the Plan. Participation in this Plan shall be
made available to a select group of Employees who are providing services to the
Company or an Affiliate in key positions of management and responsibility, as
determined by the Committee. The determination as to the eligibility of any
Employee to participate in this Plan shall be in the sole and absolute
discretion of the Committee, whose decision in that regard shall be conclusive
and binding for all purposes hereunder. Even if an Employee has, for prior Plan
Years, been permitted to defer amounts into the Plan, the Committee shall have
complete discretion to exclude one or more individuals from Participant status
for one or more Plan Years as the Committee deems appropriate. However, no such
exclusion shall become effective until the first day of the first Plan Year
coincident with or next following the date of the Committee resolution
authorizing such exclusion. If any individual is excluded from Participant
status for one or more Plan Years, then such individual shall not be entitled to
defer any part of his or her Salary and/or Annual Bonus, as applicable, for
those Plan Years.

2.2 Deferral Election; Investment Funds; Distribution Elections. An Employee’s
participation in this Plan shall be effective upon the notification to the
Employee by the Committee of eligibility to participate. Upon notification by
the Committee, the Participant may (i) make a Deferral Election with respect to
the Participant’s Salary and/or Annual Bonus, (ii) select the Investment Fund(s)
in which the Participant’s Account shall deemed to be invested, and (iii) make a
Distribution Election for amounts to be contributed to this Plan for the
Participant for the Plan Year to which the Deferral Election shall apply. Each
Deferral Election shall be made in compliance with all of the following
requirements and shall not be effective unless such requirements are met:

 

  A. The Deferral Election must be exercised by means of a written notice on the
form provided by the Committee for such purpose and such Deferral Election must
be filed timely with the Committee (or its designee). A Deferral Election may be
made with respect to Salary and/or Annual Bonus, as follows:

 

  (i) For purposes of deferring Salary amounts, the Deferral Election must be
filed on or before the last day of the calendar year immediately preceding the
start of this Plan Year for which the Salary amounts subject to that election
are to be earned.

 

  (ii) For purposes of deferring the Annual Bonus, or any portion thereof, the
Deferral Election must be filed on or before the last day of the fiscal year
immediately preceding the start of the fiscal year for which the Annual Bonus
amounts subject to that election are to be earned, regardless of when such
Annual Bonus amounts may be paid. Notwithstanding anything to the contrary
herein, the first Annual Bonus that may be subject to a Deferral Election shall
be the Annual Bonus that may be earned by a Participant during any fiscal year
beginning on or after September 1, 2011. No amounts to be paid in October, 2011
as an Annual Bonus relating to the fiscal year beginning September 1, 2010 and
ending August 31, 2011 shall be available for Deferral.

For illustration purposes only, if the Participant is eligible to earn an Annual
Bonus for the taxable year beginning September 1, 2012 and ending August 31,
2013 and such Annual Bonus will be paid in October, 2013, the Deferral Election
made with respect to such Annual Bonus must be completed on or before
September 1, 2012.

 

5



--------------------------------------------------------------------------------

  (iii) Notwithstanding anything to the contrary herein, to the extent
consistent with Code Section 409A (including the plan aggregation rules under
Treasury Regulation section 1.409A-1(c) or any successor provision), when an
Employee first becomes eligible to participate in this Plan during a Plan Year,
a Deferral Election with respect to such Plan Year may be submitted to the
Committee (or its designee) within thirty (30) days after the Committee notifies
the Employee of eligibility to participate. Such Deferral Election will be
effective only with regard to Salary and/or Annual Bonus earned and payable for
such Plan Year following submission of the Deferral Election to the Committee
(or its designee).

 

  (iv) For purposes of the first Plan Year (June 1, 2011 through December 31,
2011), each Employee who (1) is designated as a Participant in this Plan, and
(2) wishes to make Deferrals from Salary into this Plan for such Plan Year, may
become a Participant on July 1, 2011 and, therefore, must file a Deferral
Election on or before July 1, 2011. Such Deferral Election shall be applicable
to Salary (as designated by the Participant) earned on or after July 1, 2011.

 

  B. Each Deferral Election shall separately specify the percent or dollar
amount of Salary and Annual Bonus to be deferred. The percent of Salary and
Annual Bonus which a Participant may elect to defer must be at least 1% and no
more than 100%. These minimums and maximums apply separately to Salary and
Annual Bonus and may be changed at any time by the Committee without the
formality of a Plan amendment.

 

  C. The Participant shall specify in the Deferral Election his or her
Distribution Election by indicating that the payment of all Deferral amounts for
the relevant Plan Year shall be made in either:

 

  (i) a single lump sum payment,

 

  (ii) substantially equal annual installments over five (5) years; or

 

  (iii) substantially equal annual installments over ten (10) years.

In a Plan Year the Participant shall make a Distribution Election in connection
with his or her Deferral Election applicable to Salary and a separate
Distribution Election in connection with his or her Deferral Election applicable
to Annual Bonus. The Participant does not have to make the same Distribution
Election for Deferrals of Salary and/or Annual Bonus. The Distribution Election
made in connection with a Participant’s Deferral Election (Salary and/or Annual
Bonus) shall apply to all amounts contributed by the Participant as a Deferral
(Salary and/or Annual Bonus, as applicable). All amounts contributed on the
Participant’s behalf as a Company Contribution in the Plan Year shall be
distributed pursuant to the Distribution Election made by the Participant
pursuant to the Participant’s Deferral Election applicable to Salary, or if no
Deferral Election is made with respect to Salary, such Company Contributions
shall be distributed pursuant to the Distribution Election made by the
Participant pursuant to the Participant’s Deferral Election applicable to Annual
Bonus that is made in August of the Plan Year in which such Company Contribution
is made. Any Distribution Election made by the Participant shall not apply to
amounts contributed to the Participant’s Account in a prior or subsequent Plan
Year. Different Distribution Elections can be made for different Plan Years.

 

  D.

The Participant shall specify allocation of such Participant’s Election Deferral
among the various available Investment Funds. These allocations can be changed
at anytime

 

6



--------------------------------------------------------------------------------

  throughout the year without a limit on the number of times the investment
allocations can be changed.

 

  E. Any Deferral Election made by a Participant shall only be effective if the
Participant is still an employee of the Company or an Affiliate as of the date
that the Salary and/or Annual Bonus, as applicable, would have been paid but for
the Deferral Election.

 

  F. A Participant’s Deferral Election for a particular Plan Year shall become
irrevocable as of the first day of that Plan Year (or any later day the Deferral
Election for such Plan Year may be filed under Section 2.2(A)(iii) by a new
Participant) unless the Participant (i) terminates employment, (ii) dies,
(iii) receives a hardship distribution under this Plan, or (iv) receives a
hardship distribution under the 401(k) Plan. If a Participant receives a
distribution in accordance with Treas. Reg. §1.401(k)-1(d)(3) from a
tax-qualified 401(k) Plan of the Company on or after the date on which the
401(k) Plan relies upon the distribution being deemed necessary to satisfy an
immediate and heavy financial need of the Participant, (i) the Participant’s
Deferral contributions shall immediately terminate, and (ii) the Participant
will not be eligible to make Deferrals under this Plan for the greater of six
(6) months or as long as the 401(k) Plan requires the Participant to suspend
Deferrals after receipt of the hardship distribution.

 

  G. The Distribution Election made for a particular Plan Year shall become
irrevocable as of the first day of that Plan Year (or any later day the Deferral
Election for such Plan Year may be filed under Section 2.2(A)(iii) by a new
Participant), and no subsequent changes may be made to that Distribution
Election. The Distribution Election made by a Participant for a Plan Year shall
apply to all amounts contributed by the Participant as Deferrals and all amounts
contributed on the Participant’s behalf as Company Contributions for that Plan
Year.

2.3 Loss of Eligibility. If the Committee determines that a Participant’s
employment performance is no longer at a level that warrants reward through
participation in this Plan and, as a result of such performance, the Participant
is no longer deemed to be an eligible Employee for purposes of this Plan, but
the Participant’s employment with the Company does not terminate, to the extent
consistent with Code Section 409A, the Participant’s existing Deferral Election
shall remain in effect until the end of the applicable Plan Year, but no new
Deferral Election may be made by such Participant after notice of such
determination is given by the Committee.

2.4 Future Deferral Elections. Participants may continue to file Deferral
Elections under this Plan for one or more subsequent Plan Years pursuant to the
requirements of Section 2.2 until the earliest of:

 

  (i) his or her exclusion from this Plan upon written notice from the Committee
as set forth in Section 2.1,

 

  (ii) his or her cessation of Employee status, or

 

  (iii) the termination of this Plan.

Notwithstanding anything to the contrary herein, if a Participant wishes to make
Deferrals under this Plan, he or she must file a new Deferral Election for each
Plan Year. Deferral Elections made for a prior Plan Year shall not apply to any
other Plan Year. No “evergreen” Deferral Elections will be permitted.

 

7



--------------------------------------------------------------------------------

ARTICLE III

CREDITS TO ACCOUNT

3.1 Deferral Contributions. Any amount deferred, pursuant to Article II, from
the Participant’s Salary and/or Annual Bonus, as applicable, otherwise payable
to a Participant shall be credited to the Account of such Participant as soon as
practicable after the date on which such amounts would otherwise have been paid
to the Participant.

3.2 Matching Contributions. The Committee shall credit a Matching Contribution,
calculated as provided in this Section 3.2, to the Company Contribution Account
of each Participant who has deferred amounts under either this Plan during any
Plan Year pursuant to Section 2.2 above and/or under the 401(k) Plan pursuant to
the applicable provisions of the 401(k) Plan. The Matching Contribution for each
Plan Year, if any, shall be computed as follows:

 

  A. the Committee shall, using the matching contribution formula provided for
in the 401(k) Plan, compute a maximum matching contribution amount for each
Participant for a Plan Year, based upon the salary deferrals made by the
Participant to the 401(k) Plan plus Deferrals made by the Participant pursuant
to the Participant’s Deferral Election under this Plan;

 

  B. the Committee shall determine the amount of matching contributions actually
made for the Participant to the 401(k) Plan, taking into consideration any
reduction in such amounts as a result of the imposition of IRS Limitations; and

 

  C. the difference between (A) and (B), if any, is the Matching Contribution to
be credited to the Participant’s Company Contribution Account under this Plan
for the applicable Plan Year.

Illustration of Matching Contribution Calculation: The Participant has five
(5) Years of Service. Under the 401(k) Plan matching contribution formula, the
Participant is entitled to a matching contribution of 100% of salary deferrals
up to 3% of compensation plus 50% of salary deferrals up to the next 3% of
compensation. The Participant contributes $6,500 to the 401(k) Plan as a salary
deferral. The Participant contributes $10,000 to this Plan as a Deferral. The
Participant’s Compensation is $300,000. Under both the 401(k) Plan and this
Plan, the Participant’s Compensation is limited to $245,000. The maximum
Matching Contribution calculated under Section 3.2(A) is $11,025 (100% of
deferrals up to 3% of $245,000 ($7,350) plus 50% of deferrals up to 3% of
$245,000 ($3,675)). The Participant contributed only $6,500 to the 401(k) Plan.
The contribution to the 401(k) Plan for purposes of Section 3.2(B) is $6,500.
The difference (for purposes of Section 3.2(C)) is $4,525 ($11,025 – $6,500).
Therefore, $4,525 would be contributed to the Participant’s Company Contribution
Account.

The Committee shall credit any Matching Contribution made on the Participant’s
behalf, if any, to the Participant’s Account as soon as administratively
practicable following the end of this Plan Year in which the 401(k) Plan year
ends.

 

8



--------------------------------------------------------------------------------

3.3 Profit Sharing Contributions. For each Plan Year, the Committee shall credit
each Participant’s Account with an amount that represents a Profit Sharing
Contribution, as determined in accordance with this Section 3.3. For
clarification purposes, the Committee will only credit a Profit Sharing
Contribution under this Section 3.3 if a profit sharing contribution is made to
the 401(k) Plan. In no event shall any Profit Sharing Contribution be made under
this Section 3.3 in any Plan Year in which no profit sharing contribution is
made under the 401(k) Plan. If a Profit Sharing Contribution is to be made to
this Plan, the Profit Sharing Contribution shall be equal in amount to the
additional contribution, if any, which would have been allocated as a profit
sharing contribution to the Participant’s account in the 401(k) Plan in which
the Participant is eligible to participate, if the Participant had not elected
to defer, pursuant to this Plan, Compensation that otherwise would have been
paid during the plan year of the 401(k) Plan which ends in this Plan Year. The
Committee shall credit the Profit Sharing Contribution to the Account of each
Participant entitled thereto as soon as administratively practicable following
the end of this Plan Year.

3.4 Earnings. In accordance with the requirements of Article II, at the time of
making the Deferral Elections, and at such other times as allowed by the
Committee, the Participant shall designate, on a form provided by the Committee,
the Investment Funds in which the Participant’s Account will be deemed to be
invested for purposes of determining the amount of Earnings to be credited to
that Account. Such designations may vary by Subaccount. Any Company
Contributions pursuant to Section 3.2 and or Section 3.3 shall be deemed to be
invested in the same Investment Funds elected by the Participant for his or her
Deferrals for the Plan Year for which the Company Contribution is made (even
though it is credited in a subsequent Plan Year), or if none, as elected by the
Participant for his or her Deferrals from Annual Bonuses for such Plan Year. On
a quarterly or other basis selected by the Committee, the Committee shall credit
to each Participant’s Account the Earnings that would have resulted to the
Account if the amounts credited to the Account were invested as elected by the
Participant.

3.5 Subaccounts. Multiple Subaccounts shall be established for each Participant,
one for each Plan Year. Each Plan Year, the Subaccount for such Plan Year shall
be credited with the Deferral attributable to Salary and/or Annual Bonus
amounts, as applicable, subject to that Plan Year’s Deferral Election. Such
amounts shall be credited to the Subaccount at such times as the Salary and/or
Annual Bonus amounts, as applicable, would have otherwise become due and payable
to the Participant in the absence of such Deferral Election. Such Subaccount
shall also be credited with any Matching Contributions and/or Profit Sharing
Contributions that would be owed to the Participant under Sections 3.2 and 3.3,
respectively, for the Plan Year. Each Subaccount will hold all amounts
contributed on the Participant’s behalf for the applicable Plan Year, plus
Earnings, and no amount contributed on the Participant’s behalf in any other
Plan Year. No transfers between Subaccounts are allowed.

ARTICLE IV

VESTING

4.1 Vesting. A Participant shall vest in his Account balance pursuant to the
following provisions:

 

  A. Deferrals. A Participant shall always be one hundred percent (100%) vested
in his or her Deferrals.

 

9



--------------------------------------------------------------------------------

  B. Company Contributions. A Participant shall vest in amounts attributable to
Matching Contributions and/or Profit Sharing Contributions contributed to the
Plan or such Participant’s behalf as follows:

 

  (i) Death or Disability. If a Participant has a Separation from Service as a
result of death or Disability, the Participant’s Account balance will be one
hundred percent (100%) vested.

 

  (ii) Change in Control. In the event of the occurrence of a Change of Control
of the Participant’s Employer (as described in Section 5.7), the Participant’s
Account balance will be one hundred percent (100%) vested.

 

  (iii) Completion of Service Vesting. If not vested earlier pursuant to
Sections 4.1(B)(i) or 4.1(B)(ii), the right to receive payment of any amount
under this Plan attributable to Matching Contributions and/or Profit Sharing
Contributions shall be determined by applying the Participant’s vesting
percentage calculated pursuant to the terms of the 401(k) Plan. In addition to
crediting service with Related Employers, as that term is defined in the 401(k)
Plan, the Company will credit service with organizations and their predecessors
in which the Company owns an interest but which do not qualify as Related
Employers. Payment will be made in accordance with Article V.

4.2 Forfeitures. Unless a Participant is vested in his Account balance pursuant
to this Article IV, the unvested portion of a Participant’s Account shall be
forfeited upon the Participant’s Separation from Service.

ARTICLE V

BENEFITS

5.1 Distribution of Vested Benefits Upon Separation from Service. If a
distribution is not made earlier pursuant to the terms of this Article V, upon a
Participant’s Separation from Service for reasons other than death or
Disability, the Participant’s vested interest in each of such Participant’s
Subaccounts shall be paid in cash, to the Participant, in the form selected by
the Participant in his or her Distribution Election for the applicable Plan Year
and with respect to the applicable Subaccount (e.g., Salary and/or Annual
Bonus). A Participant may make a separate Distribution Election with respect the
Deferral Election made with respect to Salary and/or Annual Bonus and may make a
separate Distribution Election with respect to each Plan Year. The Participant
may elect from among the following optional forms of payment:

 

  A. a lump sum distribution;

 

  B. substantially equal annual installments over five (5) years; or

 

  C. substantially equal annual installments over ten (10) years.

All amounts contributed on the Participant’s behalf as a Company Contribution in
the Plan Year shall be distributed pursuant to the Distribution Election made by
the Participant pursuant to the Participant’s Deferral Election applicable to
Salary, or if no Deferral Election is made with respect to Salary, such Company
Contributions shall be distributed pursuant to the Distribution Election made by
the Participant pursuant to the Participant’s Deferral Election applicable to
Annual Bonus that is made in August of the Plan Year in which such Company
Contribution is made.

 

10



--------------------------------------------------------------------------------

Subject to Section 5.9, payment shall be made, or in the case of installment
payments, shall commence, as soon as administratively practicable following the
Participant’s Separation from Service, but in no event later than sixty
(60) days after the Participant’s Termination Date. If installment payments are
the selected form of benefit, the initial installment payment shall be made as
provided above, subject to the six-month delay requirements described in
Section 5.9. Each subsequent installment payment shall be paid on the
anniversary of the date upon which the initial installment payment was actually
paid under this Section 5.1, including a payment date which was delayed as a
result of the six-month delay.

5.2 Distribution of Benefits Upon Death. Payment of a Participant’s benefit on
account of death shall be made to the Beneficiary of such Participant in a
single lump sum cash distribution within ninety (90) days of a Participant’s
death. In the event that a Participant dies after he or she has begun to receive
installment payments under Section 5.1, the Beneficiary of such Participant
shall receive as a death benefit a single lump sum cash distribution equal to
the entire value of the remaining Account within ninety (90) days of a
Participant’s death. The full payment of the applicable death benefits shall
completely discharge all obligations on the part of the Company to the
Participant (and the Participant’s Beneficiary) with respect to the operation of
this Plan, and rights under this Plan shall terminate.

5.3 Distribution of Benefits Upon Disability. If a Participant has a Separation
from Service as a result of a Disability (even if the official determination of
such Disability does not occur until after the Participant’s Termination Date),
such Participant shall be entitled to the entire value of all amounts credited
to such Participant’s Account, determined as of the Valuation Date coincident
with or immediately preceding the date of distribution. Payment of a
Participant’s benefit on account of a Separation from Service as a result of
Disability shall be made to the Participant in a lump sum in cash as soon as
practicable following the date on which the Committee determines that the
Participant has suffered a Disability; provided, however, that such payment
shall be paid within ninety (90) days of the Participant’s Termination Date.

5.4 Hardship Distributions. In the event that the Committee, upon written
request of a Participant, determines that the Participant has suffered an
unforeseeable emergency, the Company shall pay to the Participant from the
Participant’s Account, as soon as practicable, but in no event later than sixty
(60) days, following such determination, an amount necessary to meet the
emergency (the “Emergency Benefit”), after deduction of any and all taxes as may
be required pursuant to Section 5.11. For purposes of this Plan, an
unforeseeable emergency shall be defined, as set forth in Code Section 409A, as
a severe financial hardship to the Participant resulting from illness or
accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. Whether a
Participant is faced with an unforeseeable emergency permitting a distribution
under this Section 5.4 is to be determined by the Committee based on the
relevant facts and circumstances of each case, but, in any case, a distribution
on account of an unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent liquidation of such assets would not cause severe financial hardship, or
by cessation of deferrals under this Plan. With respect to that portion of the
Account which is distributed to a Participant as an Emergency Benefit, in
accordance with this Section, no further benefit shall be payable to the
Participant under this Plan. Notwithstanding anything in this Plan to the
contrary, if a Participant receives an Emergency Benefit in any Plan Year:
(i) the Participant’s Deferral Election shall immediately terminate, and
(ii) the Participant will not be eligible to make a Deferral Election for twelve
months thereafter; provided however, that the Participant may execute a Deferral
Election prior to the first day of the Plan Year immediately following the Plan
Year in which the unforeseeable emergency occurs that shall be given effect on
the day immediately following termination of such twelve-month period.

 

11



--------------------------------------------------------------------------------

5.5 Default Distribution. If the Participant did not elect to receive a
distribution of his Account pursuant to Section 5.1, such Participant shall
receive a distribution of his Account balance in a single lump sum at Separation
from Service. Such payment of any benefit from the Account shall commence as
soon as practical, but in no event later than sixty (60) days after the
Participant’s Termination Date.

5.6 Small Account. To the extent consistent with Code Section 409A (including
the plan aggregation rules under Treasury Regulation section 1.409A-1(c) or any
successor provision), if the aggregate balance of the Participant’s Account is
not greater than the applicable limit under Code Section 402(g) at the time that
the Participant is scheduled to receive a distribution of his Account, and the
Participant is not otherwise at that time participating in (or has an account
balance under) any other non-qualified elective account balance plan subject to
Code Section 409A and maintained by one or more members of the Company
controlled group, then that balance shall be distributed to the Participant in a
lump sum distribution as soon as administratively practical following the date
on which the Account balance falls below applicable limit under Code
Section 402(g) at the time, whether or not the Participant elected that form of
distribution or distribution event, so long as such distribution results in the
termination and liquidation of the entirety of the Participant’s interest under
this Plan (and all aggregated arrangements).

5.7 Change in Control. Notwithstanding anything to the contrary in this Article
V, to the extent consistent with Code Section 409A, if there is a Change in
Control of (i) the Participant’s Employer, or (ii) a corporation that is a
majority shareholder of such Employer (as defined in Treasury Regulation
Section 1.409A-3), or (iii) a corporation in a chain of corporations in which
each corporation is a majority shareholder of another corporation in the chain
ending with the Employer, this Plan shall distribute the Accounts of all
Participants employed by such entity or its subsidiaries impacted by such Change
in Control, in a single lump sum within thirty (30) days after such Change in
Control. The Committee shall determine an appropriate Valuation Date to be used
in connection with the distributions to be made, which Valuation Date shall not
be more than one month prior to the date of distribution. A “Change in Control”
means (1) a change in the ownership of the Employer within the meaning of
Treasury Regulation Section 1.409A-3; or (2) the date a majority of the members
of the Board is replaced during any twelve consecutive month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board immediately before the date of the appointment or election; or (3) a
change in the effective control of the Employer or its direct or ultimate parent
within the meaning of Treasury Regulation Section 1.409A-3 or (4) the sale or
disposition of all or substantially all of the assets of the Employer during a
twelve month period to a person not considered related under Treasury Regulation
Section 1.409A-3. A transaction shall not constitute a Change of Control if its
sole purpose is to change the state of the Company’s incorporation or to create
a holding company that will be owned in the same proportions by the persons who
held the Company’s securities immediately before such transaction.

5.8 Payment Forms.

 

  A. Lump Sum Payment. A lump sum payment made to a Participant or Beneficiary
shall be equal to the balance of the Account immediately prior to the payment.

 

12



--------------------------------------------------------------------------------

  B. Installment Payments. An installment payment made to a Participant or
Beneficiary shall be equal to the balance of the Account immediately prior to
the payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences at the number of annual payments initially chosen
and is reduced by one (1) in each succeeding year. Any amounts remaining in the
Participant’s Account during a period in which the Participant is receiving
Annual Payments shall continue to participate in Earnings based upon the
Participant’s Investment Funds. If an installment form of payment is elected,
then the distribution shall be deemed to be made on a pro rata basis out of all
investment options in which amounts credited to the Participant’s Subaccount are
deemed to be invested.

For purposes Code Section 409A, the right to a series of installment payments
under this Plan shall be treated as a right to a series of separate payments.

5.9 Required Six-Month Delay for Certain Distributions. For any Plan Year in
which any stock of the Company is publicly traded on an established securities
market, notwithstanding any provision to the contrary in this Plan, no
distribution which becomes due and payable by reason of a Participant’s
Separation from Service shall be made to such Participant prior to the earlier
of (i) the first day of the seventh (7th) month following the date of the
Participant’s Separation from Service or (ii) the date of his or her death, if
the Participant is deemed at the time of such Separation from Service to be a
Specified Employee and such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments deferred pursuant to
this Section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid in a lump sum to
the Participant, and any remaining payments due under this Plan shall be paid in
accordance with the normal payment dates specified for them herein. During such
deferral period, the Participant’s Account shall continue to share in accrued
Earnings.

5.10 Payment Date under Section 409A. In accordance with Treasury Regulation
Section 1.409A-3(d), a distribution under this Plan will be treated as made on
the designated payment date if the payment is made (i) at such date or a later
date within the same calendar year, or if later, by the 15th day of the third
month following the date designated in this Plan (provided the Participant may
not, directly or indirectly, designate the year of payment), or (ii) at a date
no earlier than 30 days before the designated Payment Date and the Participant
(or, in the event of the death of the Participant, his or her Beneficiary) may
not directly or indirectly designate the calendar year of the payment.

5.11 Taxes.

 

  A. Payment of FICA Taxes. The Company shall pay from other income an amount
necessary to pay the Federal Insurance Contributions Act (FICA) tax imposed
under Code Section 3101, Code Section 3121(a) and Code Section 3121(v)(2) on
compensation deferred under this Plan at the same time the compensation is
deferred.

 

  B. Tax Withholding. The Company may withhold from a payment or from the
Participant’s other compensation any federal, state, or local taxes required by
law to be withheld with respect to such payment and such sums as the Company may
reasonably estimate as necessary to cover any taxes for which the Company may be
liable to withhold on behalf of a Participant and which may be assessed with
regard to such payment, provided, that no amounts shall be withheld from such
payment for Federal Insurance Contributions Act (FICA) tax imposed under Code
Section 3101, Code Section 3121(a) and Code Section 3121(v)(2) to the extent
such tax amounts were previously paid on the amount distributed from this Plan.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION OF THE PLAN

6.1 The Plan shall be administered by the Committee. The members of the
Committee shall not receive compensation with respect to their services for the
Committee. The members of the Committee shall serve without bond or security for
the performance of their duties hereunder unless applicable law makes the
furnishing of such bond or security mandatory or unless required by the Company.

6.2 The Committee shall perform any act which this Plan authorizes expressed by
a vote at a meeting or in a writing signed by a majority of its members without
a meeting. The Committee may, by a writing signed by a majority of its members,
appoint any member of the Committee to act on behalf of the Committee. Any
person who is a member of the Committee shall not vote or decide upon any matter
relating solely to such member or vote in any case in which the individual right
or claim of such member to any benefit under this Plan is particularly involved.
If, in any matter or case in which a person is so disqualified to act, the
remaining persons constituting the Committee cannot resolve such matter or case,
the Board will appoint a temporary substitute to exercise all the powers of the
disqualified person concerning the matter or case in which such person is
disqualified.

6.3 The Committee may designate in writing other persons to carry out its
responsibilities’ under this Plan, and may remove any person designated to carry
out its responsibilities under this Plan by notice in writing to that person.
The Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Company. The Company shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorneys’ fees and related costs), in connection with the
performance by such member of duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.

6.4 The Committee shall establish rules and procedures, not contrary to the
provisions of this Plan, for the administration of this Plan and the transaction
of its business. The Committee shall determine the eligibility of any individual
to participate in this Plan, shall interpret this Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation and application of this Plan. All determinations of the Committee
shall be conclusive and binding on all Employees, Participants and
Beneficiaries.

6.5 Any action to be taken hereunder by the Company shall be taken by resolution
adopted by the Board or by a committee thereof; provided, however, that by
resolution, the Board or a committee thereof may delegate to any officer of the
Company the authority to take any such actions hereunder.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

CLAIMS REVIEW PROCEDURE

7.1 In the event that a Participant or Beneficiary is denied a claim for
benefits under this Plan (the “Claimant”), the Committee shall provide to the
Claimant written notice of the denial within 90 days after the claim is filed
(45 days in the case of a Disability claim) unless an extension of time for
processing the claim is necessary because more information is needed (or, in the
case of a Disability claim, an extension is necessary for reasons beyond the
control of the Committee), in which case a decision will be rendered not later
than 180 days (75 days in the case of a Disability claim which may be further
extended to 105 days if the additional extension is necessary due to reasons
beyond the control of the Committee) after the initial receipt of the claim. If
such an extension of time for processing the claim is required, written notice
of the extension and additional information that is necessary to process the
claim will be furnished to the Claimant prior to the expiration of the initial
90-day (or 45-day) period and will indicate the special circumstances requiring
an extension of time for processing the claim and will indicate the date the
Committee expects to render its decision. In no event will such extension exceed
a period of 90 days from the end of the initial period. The notice shall set
forth:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific references to pertinent Plan provisions on which the Committee
based its denial;

 

  (iii) a description of any additional material or information needed for the
Claimant to perfect the claim and an explanation of why the material or
information is needed;

 

  (iv) if the claim is a claim for a Disability benefit, the Participant will be
notified if an internal rule, guideline, protocol or other similar criterion was
relied on by the Committee and the Participant will be provided with a copy of
such rule, guideline, protocol, or other criterion free of charge on the
Participant’s request. If the claim is a claim for a Disability benefit and the
denial is based on a medical necessity or other similar exclusion or limit, the
Participant will be provided, free of charge at his or her request, an
explanation of how that exclusion or limit and any clinical judgments apply to
the Participant’s medical circumstances.

 

  (v) a statement that the Claimant may:

 

  (i) request a review upon written application to the Committee;

 

  (ii) review pertinent Plan documents; and

 

  (iii) submit issues and comments in writing; and

 

  (vi) that any appeal the Claimant wishes to make of the adverse determination
must be in writing and received by the Committee within 60 days (180 days in the
case of a Disability claim) after receipt of the Committee’s notice of denial of
benefits. The Committee’s notice must further advise the Claimant that failure
to appeal the action to the Committee in writing within the 60-day (or 180-day)
period will render the Committee’s determination final, binding, and conclusive.

 

15



--------------------------------------------------------------------------------

7.2 If the Claimant should appeal to the Committee, the Claimant, or the duly
authorized representative of such Claimant, may submit, in writing, whatever
issues and comments such Claimant, or the duly authorized representative of such
Claimant, believes are pertinent. The Committee shall reexamine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Committee shall advise the
Claimant in writing of its decision on the appeal, the specific reasons for the
decision, and the specific Plan provisions on which the decision is based. The
notice of the decision shall be given within 60 days (45 days in the case of a
Disability claim) of the Claimant’s written request for review, unless special
circumstances (such as a hearing) would make the rendering of a decision within
the 60-day (or 45-day) period infeasible, but in no event shall the Committee
render a decision regarding the denial of a claim for benefits later than 120
days (90 days in the case of a Disability claim) after its receipt of a request
for review. If an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the date the extension period commences. The Claimant will
also be entitled to receive, on request and free of charge, access to and copies
of all documents, records, and other information relevant to the claim. In
addition, if the claim is a claim for a Disability benefit, the Participant will
be notified if an internal rule, guideline, protocol or other similar criterion
was relied on by the Committee and will be provided with a copy of such rule,
guideline, protocol, or other criterion free of charge at the Participant’s
request. If the claim is a claim for a Disability benefit and the denial is
based on a medical necessity or other similar exclusion or limit, the
Participant will be provided, free of charge at his or her request, an
explanation of how that exclusion or limit and any clinical judgments apply to
the Participant’s medical circumstances. In the case of a Disability claim, the
review on appeal must be made by a different decision-maker from the Committee
and that decision-maker cannot give procedural deference to the original
decision. If the Claimant is dissatisfied with the Committee’s (or other
independent fiduciary’s) review decision, the Claimant has the right to file
suit in a federal or state court.

ARTICLE VIII

LIMITATION OF RIGHTS

The establishment of this Plan shall not be construed as giving to any
Participant, Employee or any person whomsoever, any legal, equitable or other
rights against the Company, or its officers, directors, agents or shareholders,
or as giving to any Participant or Beneficiary any equity or other interest in
the assets or business of the Company or shares of Company stock or as giving
any employee the right to be retained in the employment of the Company. All
Employees and Participants shall be subject to discharge to the same extent they
would have been if this Plan had never been adopted.

ARTICLE IX

LIMITATION OF ASSIGNMENT AND PAYMENTS

TO LEGALLY INCOMPETENT DISTRIBUTEE

9.1 No benefits which shall be payable under this Plan to any person shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of the same
shall be void. No benefit shall in any manner be subject to the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for or against any person, except to the
extent required by law.

9.2 Whenever any benefit which shall be payable under this Plan is to be paid to
or for the benefit of any person who is then a minor or determined by the
Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.

 

16



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT TO OR TERMINATION OF THE PLAN

The Board and the Committee, or either of them acting independently, reserve the
right at any time to amend or terminate this Plan in whole or in part or to add
a supplement to this Plan to provide benefits for specified Participants. No
amendment shall have the effect of retroactively depriving Participants or
Beneficiaries of rights already accrued under this Plan. Any amendment to this
Plan shall be executed by an officer of the Company. Upon termination of this
Plan, the Committee may, in its sole and absolute discretion, subject only to
compliance with Code Section 409A restrictions and requirements for plan
termination distributions, direct that all benefits hereunder will be paid as
soon as administratively practicable thereafter.

ARTICLE XI

GENERAL AND MISCELLANEOUS

11.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of executives within
the meaning of sections 201, 301, and 401 of ERISA, and therefore is exempt from
the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, the Board
or Committee may terminate the Plan and make no further benefit payments or
remove certain Employees as Participants if it is determined by the United
States Department of Labor, a court of competent jurisdiction, or an opinion of
counsel that the Plan constitutes an employee pension benefit plan within the
meaning of section 3(2) of ERISA (as currently in effect or hereafter amended)
which is not so exempt.

11.2 Designation of Beneficiary. Each Participant may designate in writing a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. No Beneficiary designation shall become effective until it
is filed with the Committee. Such designation may be changed or canceled by the
Participant at any time without the consent of any such Beneficiary. Any such
designation, change or cancellation must be made in a form approved by the
Committee and shall not be effective until received by the Committee, or its
designee. If a Participant designates more than one Beneficiary, the interests
of such Beneficiaries shall be paid in equal shares, unless the Participant has
specifically designated otherwise. If there is no Beneficiary designation in
effect, or if there is no surviving designated Beneficiary, then the
Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant’s death), then the Beneficiary
shall mean the person or persons who can verify by affidavit or court order to
the satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under the Plan
to a minor, payment shall not be made to the minor, but instead be paid (i) to
that person’s living parent(s) to act as custodian, (ii) if that person’s
parents are then divorced,

 

17



--------------------------------------------------------------------------------

and one parent is the sole custodial parent, to such custodial parent, or
(iii) if no parent of that person is then living, to a custodian selected by the
Committee to hold the funds for the minor under the Uniform Transfers or Gifts
to Minors Act in effect in the jurisdiction in which the minor resides. If no
parent is living and the Committee decides not to select another custodian to
hold the funds for the minor, then payment shall be made to the duly appointed
and currently acting guardian of the estate for the minor or, if no guardian of
the estate for the minor is duly appointed and currently acting within 60 days
after the date the amount becomes payable, payment shall be deposited with the
court having jurisdiction over the estate of the minor.

11.3 Unsecured General Creditor. Notwithstanding any other provision of this
Plan, Participants shall be unsecured general creditors, with no secured or
preferential rights to any assets of the Company or any other party for payment
of benefits under this Plan. Any property held by the Company for the purpose of
generating the cash flow for benefit payments shall remain its general,
unpledged and unrestricted assets. The Company’s obligations under the Plan
shall be an unfunded and unsecured promise to pay money in the future.

11.4 Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one (1) or more trusts, with such trustees as the Committee may approve, for the
purpose of assisting in the payment of such benefits. Although such a trust
shall be irrevocable, its assets shall be held for payment of all if the
Company’s general creditors in the event of insolvency. To the extent any
benefits provided under the Plan are paid from any such trust, the Company shall
have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Company.

11.5 Not a Contract of Employment. This Plan shall not constitute a contract of
employment between the Company and the Participant. Nothing in this Plan shall
give a Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge a Participant
at any time.

11.6 Protective Provisions. Each Participant and Beneficiary shall cooperate
with the Committee by furnishing any and all information requested by the
Committee in order to facilitate the payment of benefits hereunder. If a
Participant or Beneficiary refuses to cooperate with the Committee, the Company
shall have no further obligation to the Participant or Beneficiary under the
Plan, other than payment of the then-current balance of the Participant’s
Account in accordance with prior elections.

11.7 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Delaware, except as preempted
by federal law.

11.8 Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

11.9 Captions. The Section headings and numbers are included only for
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of this Plan. Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular.

11.10 Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing, hand delivered or sent by email, registered or
certified mail. Such notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to General Counsel, Sonic Corp., at the Company’s address. Mailed
notice to a Participant or Beneficiary shall be directed to the individual’s
last known address in the Company’s records.

 

18



--------------------------------------------------------------------------------

11.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.

11.12 Code Section 409A. Notwithstanding any provision of the Plan to the
contrary, the Plan is intended to comply with the requirements of Code
Section 409A. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to comply with Code Section 409A. All
payments to be made upon a Participant’s termination of employment may only be
made upon a separation from service under Code Section 409A and no payment shall
be permitted unless such termination qualifies as a separation from service
under Code Section 409A. Notwithstanding any provision of the Plan to the
contrary, if a Participant is a “specified employee” within the meaning of Code
Section 409A at the time of termination of employment, to the extent necessary
to comply with Code Section 409A, any payment required under this Plan shall be
held for delayed payment and shall be distributed on or immediately after the
date which is 6 months after the date of the Participant’s termination of
employment. For these purposes, a “specified employee” shall mean an employee
who, at any time during the 12-month period ending on the identification date,
is a “specified employee” under Code Section 409A, as determined by the
Committee. The determination of “specified employees”, including the number and
identity of persons considered “specified employees” and the identification
date, shall be made by the Committee in accordance with the provisions of
Sections 416(i) and Code 409A. In no event may the Participant, directly or
indirectly, designate the calendar year of a payment.

IN WITNESS WHEREOF, Sonic Corp., the Company, has caused this document to be
executed on this 20th day of April, 2011, but effective as of June 1, 2011.

 

Sonic Corp. By:   /s/ C. San Pedro  

Claudia San Pedro

Vice President of Investor Relations and Treasurer

 

19